Case: 1:20-cv-04699 Document #: 113 Filed: 12/07/20 Page 1 of 1 PageID #:1872

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

TikTok, Inc., Consumer Privacy Litigation, et al.
                                                     Plaintiff,
v.                                                                Case No.: 1:20−cv−04699
                                                                  Honorable John Z. Lee
TikTok Inc., et al.
                                                     Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, December 7, 2020:


        MINUTE entry before the Honorable John Z. Lee:The Court has reviewed the
status report. As requested by the parties, the status hearing set for 12/11/20 is reset to
1/14/21 at 2:00 p.m. via Microsoft Teams. The dial in number remains the same.Mailed
notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
